 In the Matter of ELECTRIC STEEL FOUNDRYandMETAL TRADES COUNCILOF PORTLAND AND VICINITY, AFLIn the Matter of ELECTRIC STEEL FOUNDRYandMETAL TRADES COUNCILOF PORTLAND AND VICINITY, AFLCases Nos. 19-C-1406 and 19-B-1567, respectively.Decided June16,1947Mr. Daniel R. Dimick,for the Board.Sabin & Malarkey and Howard H. Campbell,of Portland, Oreg.,byMr. Robert L. Sabin,of Portland, Oreg., for the respondent.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDEROn October 15, 1946, Trial Examiner Irving Rogosin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent, Electric Steel Foundry, Portland, Oregon, had en-gaged in and was engaging in certain unfair labor practices, and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Reportattached hereto.In the Intermediate Report, the Trial Examinerfurther found that the respondent had interfered with an electionconducted by the Board on November 9, 1945, among the respondent'semployees to determine their representative for the purpose of col-lective bargaining, and he recommended that the election be set aside.Thereafter, the respondent filed exceptions to the Intermediate Reportand a supporting brief.On May 6, 1947, the Board heard oral argu-ment at Washington, D. C. The respondent.appeared and participatedin the argument; neither union appeared.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, the argumentsadvanced at oral argument, and the entire record in the case, andhereby adopts only those findings of fact of the Trial Examiner that74 N. L.R. B., No. 30.129 130DECISIONSOF NATIONALLABOR RELATIONS BOARDare consistent with this decision.For the reasons set forth below,the Board does not adopt the Trial Examiner's conclusions andrecommendations.The sole issue in the case is whether the respondent's pre-electionletter of November 8, 1945, standing along, was violative of the Act,as found by the Trial Examiner, or protected free speech, as con-tended by the respondent.The Trial Examiner, in concluding thatthe letter was coerciveper se,gave controlling significance to hisinterpretation of the last three paragraphs of the letter relating tothe effect of unionization on the employees' job security.He con-strued the statements on this point as "tantamount to a threat that,in the event that either of the unions were selected, the respondentwould not provide the same security of employment as had pre-vailed theretofore."We do not so construe them.Clearly, as foundby the Trial Examiner, other statements in the letter concerning theimposition of "senseless restrictions" and the substitution of "dis-putes" for "cooperation" could reasonably be interpreted not as athreat of employer reprisal but rather as only a prediction of theconsequences which would flow from the employees' designation ofa union as their collective bargaining representative.We perceiveno different import in the statements contained in the last three para-graphs of the letter, upon which the Trial Examiner relied in reachinghis conclusion.It may be conceded that the respondent sought toconvince its employees that the unions, or either of them, because ofconduct which might be anticipated, would preclude the respondentfrom providing steady employment as it had done in the past, andthat therefore the interests of the employees and the respondentwould best be served by a vote against unionization in the pendingelection.But these are matters upon which the employees were able,equally with the respondent, to exercise reason and judgment, andthe respondent's formulation of the consequences i` prophesied fromunionization carried no connotation that its own economic powerwould be used, if necessary, to make its prophecy come true.We aretherefore of the opinion that the respondent's letter of November 8,1945, to its employees was no more than an exercise of the freedomto speak guaranteed by the First Amendment to the Constitution.Accordingly, we hereby reverse the Trial Examiner's unfair laborpractice finding, and we shall therefore dismiss the complaint inits entirety.Consistent with this ruling, we also find, contrary tothe Trial Examiner, that the record does not sustain the objectionsfiled by the A. F. of L. and the C. I. 0. to the conduct of the electionof November 9, 1945.We, therefore, overrule the objections to theelection, and we shall dismiss the petition for, investigation andcertification of representatives filed by the A. F. of L. in Case No.19-R-1567. ELECTRIC STEEL FOUNDRYORDER131Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint issued herein against therespondent, Electric Steel Foundry, Portland, Oregon, be, and ithereby is, dismissed.IT IS FURTHER ORDERED that the petition for investigation andcertificationof representatives of employees of Electric SteelFoundry, Portland, Oregon, filed by Metal Trades Council of Port-land and Vicinity, affiliated with the American Federation of Labor,in Case No. 19-R-1567, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Daniel R. Dimick,for the Board.Sabin & Malarkey and Howard H. Campbell,of Portland, Oreg.,by Mr.RobertL. Sabin,for the respondent.STATEMENT OF THE CASEOn May 5, 1945,Metal Trades Council of Portland and Vicinity,affiliated withthe American Federation of Labor, hereincalled the A. F. ofL., filed with theRegional Director for the Nineteenth Region(Seattle,Washington),of theNational Labor Relations Board, herein called the Board, a petition in CaseNo. 19-R-1567,3 alleging that a question affecting commerce had arisen concern-ing the representation of employees of Electric Steel Foundry, herein called the'respondent,at its plant in Portland,Oregon, and requesting an investigationand certification of 'representatives,pursuant to Section 9 (c) of the NationalLabor RelationsAct, 49 Stat.449, herein called the Act.Pursuant to notice,duly served on the parties,a hearing was held on May 31,1945, at Portland,Oregon.On October 16,1945, the Board issued its Decision and Direction ofElection providing for an election by secret ballot among the production andmaintenance employees,with the conventional exclusions, to determine whetherthey desired to be represented for the purpose of collective bargaining by theA. F. of L., by United Steelworkers of America,affiliated with the Congress ofIndustrial Organizations,herein calledthe C.I.0., or by neither.The electionwas held on November 9, 1945, and a majority of thevalid votescast were forneither.'On November 19, 1945, the A. F. of L., and on or about the same date,the C. I. 0. filed objections to the conduct of the election,and, on March 22,1946, the Regional Director issued a Report on Objections,recommending thatthe Board sustain the objections and set aside the election, and direct that anew election be held.1 64 N. L.R. B. 262.The results of the election,according to the tally of ballots were:Approximatenumber of eligible voters 1----------------------- 295Void ballots-------------------------------------------------1Votes cast for A. F. of L------------------------------------- 18Votes cast for C. I. 0---------------------------------------- 14Votes cast against participating labor organizations------------228Valid votes counted------------------------------------------260Challenged ballots-------------------------------------------10Valid votes counted plus challenged ballots--------------------270 132DECISIONSOF NATIONALLABOR RELATIONS BOARDThe A.F. of L.filed an unfair labor practice charge, ands on April 11, 1946,the Board issued an order, directing that a hearing be held on the objectionsto the election,authorizing the issuance of a complaint upon the charge filedby the A. F. of L.,consolidating the said cases, and directing that a hearingbe held on the said objections and complaint.Upon an amended charge dulyfiled on June 19, 1946,by the A. F. of L.,the Board on July 12, 1946, through itsRegional Director,issued a complaint alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of,Section 8(1) and Section 2 (6) and(7) of the Act. Copies of thecomplaint,accompanied by notice of hearing in the consolidated cases, wereduly served upon the respondent,the A. F. of L.,and the C. I. 0.Withrespect to the unfair labor practices,the,complaint alleged, in substance,that the respondent,from on or about November 8, 1945, by (1) delivering toits employees a written statement on the eve of an election conducted by theBoard;(2) vilifying,disparaging,and expressing disapproval of the A. F. of L.and the C. I. 0.; (3) threatening to close down its plant,and threatening thefuture jobs of its employees in the event they voted to be represented for pur-poses of collective bargaining by a labor organization;(4) directing and order-ing its employees to vote against both the A.F. of L.and the C. I. 0. in thesaid election;and (5)threatening its employees with temporary employment,disharmony in the plant,decreased standards of employment,senseless re-strictions,and disputes,for the purpose of discouraging membership in orassistance to the A. F. of L.and the C. I. 0., and, unlawfully affecting theoutcome of the election of its employees,has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.The respondent,in its answer dated July 22, 1946,admitted the allegationsin the complaint regarding the corporate organization,the nature and extentof the respondent's operations,and the status of the A. F. of L. and the C. I. 0.as labor organizations.The respondent further admittedthatit had delivered awritten statement to its employees on or about November 8, 1945, prior to theelection conducted by the Board, but generally denied the commission of anyunfair labor practices.Affirmatively,the respondent pleaded that a writtenagreement entered into by the respondentwith the A.F. of L., and with theInternational Molders and Foundry Workers Union of North America,'hereincalled the Molders, on September 2, 1941, in effect,constituted a bar to therepresentation proceedings initiatedby the A. F. of L.Pursuant to notice,a hearing was held on July 23, 1946,at Portland, Oregon,before Irving Rogosin, the undersigned Trial Examiner duly designated by theChief Trial Examiner.The Board and the respondent were represented bycounsel, and participated in the hearing.'Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing uponthe issues was afforded all parties.At the conclusion of the Board's case,counselfor the Board moved to strike from the respondent's answer those paragraphssetting forth its affirmative defenses on the ground, in substance,that the mat-ters set forth had been fully considered and decided adversely to the respondentin the Board's Decision and Direction of Election in connection with the repre-sentation proceeding.Ruling on the motion was reserved. The motion is hereby8Not a party to these proceedings.'Although duly served with notice of the proceedings, neither the A. F. of L., nor theC. I. 0. entered an appearance or participated through representatives at the hearing. ELECTRIC STEELFOUNDRY133denied!The respondent thereupon rested, and orally moved to dismiss thecomplaint upon substantially the same grounds relied upon for its affirmativedefenses.Ruling on this motion was also reserved. It is disposed of hereinafterin this report.Motion of counsel for the Board, made before the close of thehearing, to conform the pleadings to the proof in formal matters, not affectingthe substantive issues, was granted by the undersigned without objection.Theparties availed themselves of the opportunity afforded them to argue orallyupon the record.Although granted the opportunity to do so, none of the partieshas filed a brief with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTElectric Steel Foundry, an Oregon corporation, having its principal office andplant in Portland, Oregon, where it operates a steel foundry, and with salesoffices in various States of the United States, and in Honolulu, Territory ofHawaii,and warehouses in Los Angeles and San Francisco, California; Seattle,.Washington;Eugene, Oregon,and Honolulu, is engaged in the manufacture,sale,and distribution of steel castings, contractors' excavating equipment, andloggingspecialties, and in the purchase and sale of wire rope and rolling steelstock.6The principal raw materials used in the respondent's business consistof scrap steel, silica sand, ferro alloys, and rolling mill steel products.During the year ending December 31, 1945, the respondent purchased raw mate-rials valued in excess of $2,000,000, which were shipped to the respondent's plantfrom States other than the State df Oregon. A small percentage of the rawmaterials was purchased and shipped to the respondent's plant from sourcesoutside the continental limits of the United States.During the same period,the respondent manufactured, processed, or handled, products valued at approxi-mately $6,000,000, of which more than 50 percent was transported from said plantin interstate commerce to States other than the State of Oregon, and a smallpercentage, in foreign commerce to the countries of England, South America,and Mexico.The respondent concedes that it is engaged in commerce withinthe meaning of the Act.'II. THE ORGANIZATIONS INVOLVEDMetal Trades Council of Portland and Vicinity, affiliated with the AmericanFederation of Labor, and United Steelworkers of America, affiliated with theCongress of Industrial Organizations, are labor organizations admitting to mem-bership employees of the respondent.5 The undersigned has discovered nothing in the opinion of the Court or the Board'sDecision and Order in N.L. R. B. v. Botany Worsted Mills,133 F. (2d) 876 (C. C. A. 3),enf'g 41 N. L. R. B. 218, cert. denied 319 U. S. 751, relied upon by counsel for the Board,requiring the granting of this motion.6 In addition, the respondent owns 50 percent of the stock in Hyster Company, manu-facturer of caterpillar tractor hoists, lumber carriers, and lift trucks, and is part ownerof Peerless Pattern Works, both of Portland, Oregon.I The findings in this section are based upon the admissions in the respondent's answerto the allegations in the complaint, the findings in the Decision and Direction of Electionin the representation proceedings, as supplemented by the testimony of C. W. Swigert, Jr.,president of the respondent, at the instant hearing, and the concession of counsel for therespondent on the record. 134DECISIONS OF NATIONAL LABOR RELATIONS BOAR])III. THE UNFAIR LABOR PRACTICESA. The alleged interference, restraint, and coercion1. Introduction BIn the late summer of 1941, when the A. F. of L. undertook to organize therespondent's production and maintenance employees, the respondent was alreadyengaged in the production of war material for the Allies under Lend-Lease.Although the respondent had never entered into a collective bargaining agreementwith any labor organization up to that time, and had rejected the demand of theA. F. of L. for recognition, in order to avoid threatened interruption in production,and at the intercession of representatives' of various governmental agencies, itmet with representatives of the Metal Trades Council, International Molders andFoundry Workers Union of North America, herein called the Molders' Union,and the Patternmakers' Union, as well as the representatives of the variousgovernmental agencies involved.As a consequence of this meeting, the respon-dent, the A. F. of L., and the Molders' Union executed a written agreement, datedSeptember 2, 1941, effective for the duration of "the present National Funergency."The agreement was signed by the representatives of the interested agencies aswitnesses.By the terms of this document, it was agreed, among other things, that therespondent's name would be removed from the A. F. of L.'s "Unfair List" ; thatthere would be no picketing at the respondent's plant, boycotting of its products,or interference with the movement of its products or supplies to or from theplant, as long as the A. F. of L. did not "represent a majority of the [respondent's]employees."It was further agreed that the A. F. of L. would continue its effortsto organize the employees "in a peaceful manner and . . . [would] not . . .intimidate nor coerce employees into its membership," nor request the right to"act as bargaining agent for any of its members unless its membership [shouldinclude] a majority of the [respondent's] employees, nor . . . request a changein existing wage scales unless it [should become] the bargaining agent for thewhole plant."The respondent, on its part, agreed to issue a written statement announcingits policy regarding union membership ; to admit the Business Agent of theA. F. of L. to the plant at stated times during the lunch periods of the day andnight shifts for the purpose of soliciting union membership ; and to make nowage adjustments "with the deliberate intention of influencing employees againstjoining the Union" until January 1, 1942.All proposed wage adjustments dur-ing this period were to be submitted for approval to the representative of theOffice of Production Management before being put into effect.Any claim thateither party had violated "the letter or spirit" of the agreement was also to besubmitted to the said representative for final decision.On September 3, 1941, at a meeting of the respondent's employees held at theplant, President Swigert, in the presence of representatives of the A. F. of L.and the agencies concerned, read a prepared speech in which he outlined the cir-cumstances culminating in the execution of the agreement.According to the® The events in this section occurred prior to the unfair labor practices alleged in thecomplaint,and are not relied upon by the Board. Evidence concerningthemwas offeredand is based upon the testimony of President C. F. Swigert,Jr., at the instant,as wellas at the representation hearing, the record of which was incorporated by reference in thepresent proceeding,and upon the documents adverted to, received in evidence withoutobjection.The evidence concerning the earlier events was received,and has been consid-ered, merely as background for the subsequent events. ELECTRIC STEEL FOUNDRY135printed pamphlet, entitled, "Talk to Employees of Electric Steel Foundry onSeptember 3, 1941", which purportedly reproduced this speech, copies of whichwere mailed to all employees, Swigert read the agreement, and, in accordancetherewith announced :The Company recognizes the right of each employee to join or not to joina union of his own choosing and pledges that no employee will lose his jobbecause he has joined or has not joined any union.In concluding his speech, Swigert stated :That is the agreement.We hope it will end once and for all the misunder-standings which have existed for years, and the constant threat of inter-ference with our business.During the time the Union officials are allowedin the plant we hope you will all treat them courteously whether you wishto talk with them or not. The purpose of this agreement should be clear toeveryone.Every man is to be allowed to make up his own mind, withoutcoercion or threats from anyone.We are agreeing not to discriminate inany way against any of you who wish to join the Union. The unions areagreeing not to picket the plant or interfere with our business unless amajority of you do join the Union.-This is the policy of 'the Company : No man shall suffer in his relationswith the Management of this Company or lose his job due to the fact thathe may now belong to the Union or if he shall at any time join the Union.Neither shall any man suffer in his relations with the Management of thiscompany or lose his job because he prefers not to join the Union.2.The events preceding the electiona.The letter of March 26, 1945The record discloses no further organizational activity on the part of anyunion, until about March 10, 1945, when the A. F. of L. renewed its campaign atthe respondent's plant.During the campaign, on about March 26, 1945, therespondent mailed to 'all employees on the pay roll, mimeographed copies of aletter, reiterating its policies regarding the organizational rights of its employees.The letter, admittedly prompted by the revival of the A. F. of L.'s activities, re-viewed the history of the events in 1941, and enclosed a copy of the pamphletdated September 3, 1941, already mentioned, in an effort, according to the re-spondent, to reply to misstatements alleged to have been circulated by the A. F.of L. Specifically, the letter referred to the provision in the agreement wherebythe A. F. of L. had agreed that it would not ask recognition as bargaining agentuntil it represented a majority of the respondent's employees.The letter con-tinued with a recital of the respondent's attempts to obtain War Labor Boardapproval for wage increases in succeeding years, and closed by advising theemployees that the letter and enclosed pamphlet were the only accurate state-ments of management's position.'b. The letter of November 8, 1945It will be recalled that the A. F. of L. filed its petition for investigation andcertification on May 5, 1945, and that hearing was held thereon on May 31, 1945.From then until October 16, 1945, when the Board issued its Decision and Di-rection, the momentum of the organizational campaign, according to the A. F.of L. representative, slackened.Thereafter, it was resumed with increased vigor.9 The letter is fully set forth in "Appendix All annexed hereto. The complaint does notallege, nor does counsel for the Board contend, that this letter constitutes interference. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD,The election was scheduled for November 9, 1945, and, in preparation therefor,in accordance with the Board's usual practice, notices of the election, containingspecimen ballots, were posted throughout the plant.On November 8, f945, the day before the scheduled election, C. F. Swigert, Jr.,"the respondent's president, drafted and prepared a letter to his employees.Ap-proximately 500 copies of the letter, bearing the facsimile signature, Fred S'wi-gert,were prepared on a duplicating machine in the respondent's office.Thatafternoon, Swigert summoned Harry Stout, the head timekeeper, and directedhim to distribute the letters to all employees. In accordance with instructions,Stout, with the aid of Charles Goodwin, his assistant timekeeper, distributedcopies of the letter to employees on the first and second shifts at 4: 30 p. in.,during the change of shifts.Distribution to the 12 or 14 employees on the third,or "graveyard" shift, was made by stapling copies of the letter to their timecards.The full text of the letter follows :The coming election will be the most important event in the career ofESCO employees. Its outcome can seriously affect the future of your job.Indifference can result in a decision you may later regret.This election is being held to determine whether the employees wish tobe represented by the CIO, the AF&L (sic) or by neither. If you wish theshop to continue operating as it has in the past you should vote for neither.Even if you are a member of a Union you still have the right to vote neither.It isyour right to join a Union and the company has no desire to inter-fere with that right. It is also your right not to join a Union and not tobe represented by a Union. I want to be sure you understand that you can-not be forced to join a Union.ESCO employees have worked for the past 25 years without the needof an outside labor organization.During this period there has been theclosest cooperation between workers and management. It is this coopera-tion that has enabled the company to provide the steadiest employment overgood years and bad of any steel foundry on the Coast.If the election is won by a Union you will have lost your freedom ofaction.Decisions affecting your employment will be made by others,not by you. Efficient production will be handicapped by senseless restrictions.Cooperationwill be replaced by disputes.Your daily newspaper tellsthe story.It is my honest belief that under a Union contract we would not beable to maintain the past standard of employment that has made ESCOa good place to work.Failure to vote is equivalent to a vote for a Union. If you want to keepthis shop on the same successful, job producing basis it has been forthe past 25 years, go to the voting booth and mark your ballot with anX in the middle square, under the word NEITHER.3.The issues ; contentions ; conclusionsThe facts related are not in substantial dispute.Although the complaintalleges interference by the respondent, independent of the pre-election letterof November 8, no evidence was adduced at the hearing apart from that re-lating to the letter. It is, in fact, conceded, that the Board's case rests entirelyupon this letter.Thus, the issue squarely posed is whether.the letter, standingalone, is, as contended by the respondent, protected as within the permissivearea of free speech, or, as contended by counsel for the Board, is deprived of'*Also sometimes called Fred Swigert. ELECTRIC STEEL FOUNDRY137that constitutional protection by reason of such a' clear, though implicit, threatof reprisal, apparent upon its face, as to render it coercive, and hence, prescribedby the Act.Whatever may have been the holdings in the early cases touching upon thesubject;' it is now no longer open to question that an employer need not maintaina strictly neutral attitude, to the extent, at least, of being required to abstainfrom expressing his views concerning the self-organization of his employees(especiallywhere competing labor organizations are not involved), providedthese views are unaccompanied by threats of reprisal or other forms of coercion.Any doubt on this score was allayed by the line of cases originating with theVirginia Electric & Power Co.case" and theAmerican Tube Bending Co.casewhich followed it'sIn the recentClark Bros.case," the Board said,It is unquestionably true that an employer in the exercise of the freedomof speech protected by the First Amendment is privileged to entertain andexpress his opinion on labor policies and problems. [Cases cited.]Butthis privilege is not an absolute one. . . . Where the utterances themselves,viewed against the background of the employer's total activities, take onthe character of coercion, or where, in conjunction with the speech, theemployer otherwise makes use of his economic power over his employees toinfluence their action, the employer exceeds the protected limits of the rightof free speech .. .That is not to say that any show of bias or departure from neutrality issufficient to amount to coercion.Much depends on the surrounding cir-cumstances.Where the circumstances disclose that the statements madeby the employer are designed not merely to persuade to action but formpart of a course of conduct which is deliberately calculated to and hasthe effect of restraining or coercing employees in their free choice, then"pressureexerted vocally by the employer may no more be disregarded than"pressure exerted in other ways." [CitingVirginia Electric.]And in deter-mining whether a course of conduct attains the stature of restraint orcoercion, the manner and degree [measured both in terms of quality andquantity] in which the employer departs from neutrality and manifestshis opposition to a union are relevant considerations.Thus, standing alone and in the absence of other evidence, the presenta-tion of an argument, temperate in form and containing no intimations ofreprisal . . . may not support an inference of coercion sufficient to out-weight the employer right of free expression... .In the absence of any evidence of employer misconduct, apart from that whichmay be inferred from the letter, it becomes necessary to determine whether anyof the statements there contained, expressly or by implication, constitutecoercion.11 See, e. g.,N.L. R. B. v.Norman H. Stone,125 F. (2d) 752(C. C. A. 7);N. L.R. B. V.Sunbeam Electric ManufacturingCo., 133 F.(2d) 856(C. C. A.7) ;N. L. R. B. v. BurryBiscuit Corp.,123 F.(2d) 540(C. C.A. 7) ;N. L. R. B.v.FederbushCo., 121 F. (2d)954 (C. C. A. 2).11N.L.R. B. v. Virginia Electric&PowerCo., 314 U. S. 469; see alsoThomas v. Collins,323 U. S. 516.N. L.R. B. v. American Tube Bending Co., Inc.,134 F.(2d) 993(C. C. A. 2).14Matter of Clark Bros.Co., Inc.,70 N. L.R. B. 802, in which the leading decisions ofthe Court and the Board,dealing with the subject of free speech in relationto the Act,are collected.See, also, Chairman Herzog's address,"Words andActs :Free Speech andthe NLRB," delivered at the Annual Convention of the Industrial Relations Sections ofPrinting Industry of America,Atlantic City, N. J., 18 LRR 338. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn construing a letter of this type, it must be recognized at the outset that itcannot be judged in the abstract, but must be considered in the light of theeconomic realities of the employer-employee relationship.The most temperatearguments of an employer, under these circumstances, even though protected bythe doctrine of free speech, "so far as they disclose his wishes . . . have a forceindependent of persuasion." "' It would be wholly unrealistic, for example, todeny that such a letter, received on the eve of an election, is read and evaluatedby the employee with an inescapable awareness of his economic dependence uponhis employer. It is therefore essential that such a letter be subjected to carefulscrutiny to ascertain that it does not extend beyond the permissible limits ofFor it is indispensable to thepreservation of the guarantee of free. speech that it shall not be subverted so asto become an instrument of coercion, and thus frustrate the purposes of the Act.A cursory examination of the letter reveals that it is patterned largelyafter its prototype in theAmerican Tube Bendingcase.Indeed, it is not im-probable that the letter in question was drafted with the deliberate purpose ofbringing it within the protection extended the former letter by the Court. Thus,itwill be seen that both letters begin by stressing the importance of the forth-coming election and its outcome upon the employees. The letters continue witha statement of the purpose of the election; the right of employees to join orrefrain from joining a union ; a reminder of the satisfactory relations and work-ing conditions which have existed in the past ; and an appeal, perhaps moresubtly stated in the.American Tube Bendingletter than in the letter here inquestion, to the gratitude of the employees. So much for similarities betweenthe letters.Recognizing the undesirability, "in so highly charged a subject matter [ofdrawing] fine-spun distinctions . . . [or making] insubstantial refinements," 16between two superficially similar situations, it is of compelling necessity to de-termine whether the letter in question, realistically appraised, justifies the con-clusion that it contains an implicit threat of retaliation to the employees ; orwhether the employer's right of free speech outweighs any "actual prejudice tothe employees' right of collective bargaining."Returning to the letter in theinstant case, it is apparent upon closer analysis, that it is neither as objective,impartial nor as temperate as theAmerican Tube Bendingletter.It can hardlybe disputed that the letter in its entirety is anti-union in tenor. If it went nofurther, it would be clearly protected under the doctrine of free speech 17The dominant note in this letter, however, is the emphasis on the effect uponthe employees' economic security of the outcome of the election.Thus, at thevery outset the respondent sounds a disquieting note by stating that the out-come of the election "can seriously affect the future of your job."After per-functory acknowledgment of the right of employees to join a union, the letterSeeN. L. it. B. v. Federbush Co., Inc., supra.^a "No one may be required to obtain a license in order to speak.But once he usesthe economic power which he has over other men and their jobs to influence their action,he is doing more than exercising the freedom of speech protected by the First Amendment."Mr. Justice Douglas, in his concurring opinion inThomas v. Collins,323 U. S. 516.iO SeeMatter of American Tube Bending Co., Inc., supra.37 See,e.g.,Matter of Libbey-Owens-FordGlassCompany,63 N. L. R. B. 1, where theBoard said :Although the letter in its entirety is anti-union in tenor and is relevant in evaluatingthe respondent's other conduct,the statements therein do no transcend the limits offree expression.Nor do we feel that the unfair labor practices found above are ofsuch a nature as to lead employees to interpret the statements of the letter,otherwiseprivileged,as coercive.ComparePeter J. Schweitzer,Inc. v. N. L. it. B.,144 F. (2d)520 (79 App. D. C. 178).63 N. L.R. B. 1, 3(footnote 5). ELECTRIC STEEL FOUNDRY139commends the close cooperation between the employees and management overthe past 25 years, which has flourished without the intrusion of an outside labororganization.The letter stresses that this cooperation has been responsiblefor the continuous employment which the respondent has provided.The respondent then continues,Efficient productionwillbe handicapped by senseless restrictions.Co-operationwillbe replaced by disputes.Your daily newspaper tells thestory.(Italics added.)Although counsel for the Board contends that these statements amount to athreat that theemployerwill impose "senseless restrictions",and will replacecooperation with disputes,it is more reasonable to assume that this is intendedas an argument that the selection of a labor organization by the employees wouldresult in the imposition of senseless restrictions,and the substitution of disputesfor cooperation,by the union,rather than by the employer,an argument notinfrequently resorted to in labor-management disputes.Assuming this to bethe more reasonable inference,it is significant that the employer,here, does notsuggest, or pose for the employees'consideration,as has been done in similarspeeches and letters,the issue of whether thismayresult,but clearly and cate-gorically states that such a result is inevitable.Lest such a construction becriticized as captious,two things should be borne in mind.First, it must bepresumed that the letter was not spontaneously or hastily conceived;nor thatthe author did not intend the words used in their natural sense.Secondly,inasmuch as it is apparent that much of the letter was adapted from its proto-type, it may be assumed that the choice of expression was deliberate rather thanfortuitous.Otherwise,the writer of the letter would have been more apt toemploy language which had already received the sanction of the Court.Hisfailure to use more temperate language suggests that he was not content withthat language to accomplish effectively his purpose.Continuing,with the reading of the letter,one senses a growing awareness ofits cumulative effect until in the final two paragraphs the, message,hinted atfrom the outset,is driven home with telling effect.So, the letter concludes,It is my honest belief that under a Union contract we would not be ableto maintain thepast standard of employmentthat has made ESCO a goodplace to work.Failure to vote is equivalent to a vote for a Union. If you want to keepthis shop on the same successful,job producing basisithas been for thepast 25 years,go to the voting booth and mark your ballot with an X inthe middle square, under the word NEITHER.(Emphasis added.)Here on the final,and most telling note, the employer presages the doom tothe employees'economic security in the event they exercise their right to selecta bargaining representative.Resort to the device of stating that what may come to pass is based upon theemployer's "honest belief", cannot avail to neutralize the covert threat, if it isotherwise implicit.The clear intimation that the respondent would not be ableto maintain the past standard of employment,coupled as it is in the succeedingparagraph with the advice to the employees to vote for neither hnion,if theydesired to keep the shop on the same successful job producing basis, is tanta-mount to a threat that, in the event that either of the unions were selected, therespondent would not provide the same security of employment as had prevailedtheretofore.It may be argued that these statements are no more than an appealto the loyalty and gratitude of employees by an employer who has been able toprovide steady employment over a long period of time. This, however, is notthe clear connotation of the utterance.If the respondent had only that purpose 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDinmind, it could have been stated clearly and without ambiguity.To para-phrase, and put an extreme case, if the employer had said, "If you vote for eitherunion your job will be in jeopardy," or, to put it negatively, "If you do not wantto keep this shop on the same successful, job producing basis it has been forthe past 25 years, vote for a union," the implication in this statement becomesreadily apparent.True, it is a matter of emphasis, but that is precisely thevice of the situation.Words are not pebbles in alien juxtaposition; they have only a communalexistence ; and not only does the meaning of each interpenetrate the other,but all in their aggregate take their purport from the setting in which theyare used, . . . What to an outsider will be no more than the vigorouspresentation of a conviction, to an employee may be the manifestation ofa determination which it is not safe to thwart.1sMoreover, as the Supreme Courthas said :Slight suggestions as to the employer's choice between unions may have atelling effect upon men who know the consequences of incurringthat em-ployer's strong displeasure.19But, above and beyond the above considerations, two strikingand significantfactors stand out from the letter itself.First, it is evident that the entireemphasisin the letter has been upon persuading the employees to vote againstboth unions.Unlike the letter in theAmerican Tube Bendingcase, except fortoken observance of the right of the employees to join a union, theremainderof the letter is devoted to a vigorous appeal to the employees to vote againstboth unions.Even this perfunctory recognition of the rights of the employeesis immediately neutralized by the statement, "It is also your right not to join aUnion and not to be represented by a Union," and is further emphasized by thestatement, "I want to be sure you understand that you cannot be forced tojoin a Union."No such meticulous attention is devoted to the correlative rightto joina union.l;n the second place, and most significant, in contrast to theletter in theAmerican Tube Bendingcase, and others following this,pattern,which have been held not to violate the Act,20 there is a complete and utter ab-sence of any profession of willingness to abide by the result of the election, orany assurance to the employees that they need fear no reprisal or retaliationfrom the employer.Although this may notbe asine qua nonin determiningwhether a statement exceeds the permissible bounds of free speech,it is a mostsignificant factor in evaluating the respondent's motives.The omission of thislanguage in the letter in question is apparently no mere accident.As has al-ready been noted, in view of the striking similarity of certain aspects of thisletter to that in theAmerican Tube Bendingcase, it is apparent that the respon-dent was not unaware of the significance of this reassurance. The omission,therefore,must be considered to have been deliberate, and gives rise to theinference that the respondent, while attempting to remain within the permissivearea of free speech, purposely couched the letter in such language as wouldsubtly, but nevertheless effectively, convey the intimation that the election ofeither union as a bargaining representative would jeopardize the job security162Y.L. R. B. V. TheFederbush Co., Inc., supra.Althoughthis case was decided priorto theAmericanTube Bendingcase, in the same CircuitCourt, withopinion by Hand, C. J.,in each, thelogic of this dictum remains unimpaired19 SeeN.L. R. B. v. VirginiaElectric and PowerCo.,314 U.S. 469, citingInternationalAssociation of Machinistsv.N. L. R. B.,311U. S. 72, 78.20 Cf.e.g.,N. L.R. B. v. American Tube Bending Co., Inc., supra;Matter of Oval WoodDish Corporation,62 N. L. R. B. 1129;Matter of Arkansa8-Missouri Power Corporation,68 N. L.it.B. 805. ELECTRIC STEEL FOUNDRY141of its employees.Under these circumstances, the omission of suchreassuranceto its employees appears to the undersigned to be decisive of the respondent's mo-tives.It is apparent, therefore, that the letter considered in its entirety, reas-onably interpreted, is coercive upon its face and therefore outside the protectionof the constitutional guarantee of free speech.The undersigned has related in some detail, at the outset of the report, evi-dence adduced by the respondent that, as early as 1941, it announced a policyof complete neutrality which it published in pamphlet form and circulated amongits employees.It has also been noted that in 1945, at about the time the A. F.of L. renewed its organizational campaign, the respondent reiterated its policyin writing and, in addition, furnished its employees with copies of the pamphletpublished earlier.This evidence has been considered in evaluating the re-spondent's conduct and, while normally such a background, and the absenceof any other coercive conduct or manifestation of hostility toward unions ingeneral, is entitled to some weight, the absence of this evidence has been out-weighed by other persuasive evidence. It should be noted that the last pro-nouncement of neutrality by the respondent to its employees occurred some 6months before the pre-election letter.Even apart from the possibility of turn-over among the personnel of the respondent between March 1945, when theletter and pamphlet were circulated, and the date of the pre-election letter,it is extremely significant that the tenor of the pre-election letter manifestsa departure from the policy announced at a time when no electionwas in im-mediate prospect.The inference is warranted that the respondent was contenttomaintain a policy of strict neutrality, so long as the union appeared to bemaking no substantial progress.On the eve of the election, however, it droppedits role as neutral observer, and engaged in the strategem of the pre-electionletter to frustrate the employees in their right to self-organization.°-Upon the basis of the foregoing and upon the entire record, the undersignedconcludes and finds that the statements in the pre-election letter, considered intheir entirety, were not only designed to "persuade to action" but were deliber-ately calculated to and had the necessary effect of restraining and coercingthe employees in their free choice of representative.The undersigned therefore finds, upon the basis of the foregoing and uponthe entire record, that by the statements in the pre-election letter of November8,1945, the respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, therebyviolating Section 8 (1) thereof. In view of the findings herein made the re-spondent's motion to dismiss is hereby denied Z'The undersigned further finds that, by the statements in the pre-election letter,the respondent has interfered with its employees' freedom of choice in the elec-tion of November 9, 1945, and will therefore recommend that the objections tothe election be sustained, and that the results thereof be set aside.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, and occurringin connection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce."The respondent's contention that the contract of September 2, 1941, constitutes a barto the representation proceedings herein has already been decided by the Board adverselyto the respondent for reasons stated in its Decision and Direction of Election. 142DECISIONSOF NATIONAL LABORRELATIONS BOARDV. THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent, by the statements contained in the pre-election letter, interfered with, restrained and coerced its employees in theexercise of the right to self-organization guaranteed under the Act. It will,therefore, be recommended that the respondent be ordered to cease and desistfromsaid conduct or any related conduct. Inasmuch, however, as the unfairlabor practices found are based upon the construction of the letter, which therespondent contends is protected under the constitutional guarantee of freespeech, and since no showing has been made of any other coercive conduct,hostility toward unionization, or other indication that real danger of the com-missionof any unfair labor practices is to be anticipated from the respondent'sconduct in the past, it will not be recommended that the respondent be orderedto cease and desist from in any manner infringing upon the rights guaranteedin Section 7 of the Act.Upon the basis of the foreging findings of fact and the entire record in thecase, the undersigned makes the following :Coi cIusIoNs of LAW1.Metal Trades Council of Portland and Vicinity, affiliated with the AmericanFederation of Labor, and United Steelworkers of America, affiliated with theCongress of Industrial Organizations, are labor organizations within the mean-ing of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged Inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Electric Steel Foundry of Portland,Oregon, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) Stating orally or in writing, expressly or by implication, that the hire andtenure of employment or other terms or conditions of employment of itsemployees will be jeopardized in the event that they vote for a labor organizationin any election, to determine the bargaining representative of such employees forthe purpose, and with the reasonable effect, of interfering with, restraining orcoercing its employees in the exercise of their right to self-organization, to form,join, or assist Metal Trades Council of Portland and Vicinity, affiliated withthe American Federation of Labor, United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, or any other labor organization,and to select a bargaining representative of their own choosing ;(b)Engaging in any like or related conduct, for the purpose, and with thereasonable effect, of interfering with, restraining and coercing its employees inthe exercise of their right to self-organization, to form, join, or assist MetalTrades Council of Portland and Vicinity, affiliated with the American FederationofLabor, United Steelworkers of America, affiliated with the Congress of ELECTRIC STEEL FOUNDRY143Industrial Organizations, or any other labor organization, and to select a bar-gaining representative of their own choosing.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post at its plant in Portland, Oregon, copies of the notice attached heretomarked "Appendix B." Copies of said notice, to be furnished by the RegionalDirector for the Nineteenth Region, after being signed by the respondent's rep-resentative, shall be posted by the respondent immediately upon the receiptthereof and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Nineteenth Region, in writingwithin ten (10) days from the date of the receipt of this Intermediate Report,what steps the respondent has taken to comply therewith. ^It is also recommended that the election held by the Board on November9, 1945, be set aside.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notify saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the re-spondent to take the action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth'suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period, file an originaland four copies of a brief in support of the Intermediate Report._ Immediatelyupon the filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director. Proof of service on theother parties of all papers filed with the Board shall be promptly made asrequired by Section 203.65.As further provided in said Section 203.39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the dateof service of the order transferring the case to the Board.IRVING ROGOSIN,Trial Examiner.Dated October 15, 1946.APPENDIX A3/26/45To Electric Steel Foundry Employees:War conditions have made it impossible for us to keep in as close touchwith our employees as we did in normal times. This fact and the renewedactivities of the Union lead as to believe that a re-statement of our attitudeand policies will be of value.It is your right to join or not to join a Union and we have no desire tointerferewith the exercise of your own uncontrolled judgment.We only755420-48-vol. 74-11 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDwish to make sure that you have all the facts.When you have them, it isfor you,not us, tomake thedecision.In 1941 the Union tried to organize the employees of thisplant and went sofar as to establish a picket line.At the request of the Governmentan agree-ment was reached which set forth the rights of the Union and the Company.It was approved by the Oregon State Federation of Labor, the U. S. Departmentof Labor and the Office of Production Management. A pamphlet dated Sep-tember 3, 1941, containing the agreement and our statement of policy, isenclosed.We are advised that current activities of the Union have renewed rumorsand misunderstandings.Most of them are answered by our former statementof policy, but there are some points which merit specific comment.In a circular that has probably been handed to you by the Union it is statedthat "the card you will be asked to sign will not in any way cost you one cent."In a recent notice the Union stated that the Company has agreed to bargainwith the Union justas soon asfifty-one per cent (51%) sign the cards.Thisisa misstatement.The fact is the Union agreed not to requestto act asbargainingagent unless its Membership includes a majority of the Company'semployees.Signing acard may not cost you anything but it will not makeyou a member of the Union. Can you join the Union withoutpaying "onecent" or does Union membership mean paying dues?The Union's circulars are filled with insinuations that the Unioncan raiseyour pay. The fact is that the WLB has set minimum rates for foundry occu-pations in this area and the Union cannot get WLB approval of raises to abovethese minimum rates.Our rates are already at or above theseminimums.Most of the dissatisfaction of our plant is among men already above theminimum rates.We agree with these men and think the presentwage differ-entials for skill and experience are inadequate. In 1943 we applied to theWLB for a blanket increase of wages, which would have given relief to allmen, in the plant.The WLB denied the application. Later the WLB raisedsome of its minimum rates and granted us permission to apply forincreasesto the new minimum ratesWe immediately applied and got permission toraise our minimum rates. This, of course, further reduced existing differen-tials.In July 1944 we again made a vigorous effort to get raises for our experiencedmen and the Board again turned us down. By this action the Board confirmedits policy that it will approve applications from anyone up to its minimumsbut will reject all applications for raises that would bring rates above theseminimums.The 1941 agreement permits the Union to continue its efforts to organize theemployees of the Company in the manner set forth in the agreement and nototherwise.It has been reported to us that Union organizers have violated theagreement by threatening that an employee who does not sign up now will not haveanother chance and will eventually lose his job. You Will Note at the Bottomof Page 4 of the Agreement That the Union Specifically Agreed Not to Make ThisThreat.On the Last Page of the Pamphlet We Stated That no Man Will LoseHis Job Because He Has Not Joined a Union.We Repeat That Statement.In one of its circulars the Union promises to "Protect" anyone who signs acard.We resent the suggestion that anyone needs protection and again statethat it is for you to decide whether you wish to join.All we can ask is that youget the facts straight, both as to the present situation and as to the history of theCompany's relations with its employees. ELECTRIC STEEL FOUNDRY145Please give this letter and the enclosed pamphlet your most careful attention.They, and not loose remarks and rumors going the rounds of the plant, state theposition of the management.ELECTRIC STEEL FOUNDRY,By C. F. SWIGERT,JR.,President.APPENDIX BNOTICE TO ALL EMPLOYECsPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not state orally or in writing, expressly or by implication, thatthe hire and tenure of employment or other terms or conditions of em-ployment of our employees will be jeopardized in the event that they votefor a labor organization in any election to determine the bargaining rep-resentative of such employees for the purpose,and with the reasonableeffect, of interfering with, restraining or coercing our employees in theexercise of their right to self-organization,to form, join,or, assistMetalTrades Council of Portland and Vicinity, affiliated with the American Fed-eration of Labor, United Steelworkers of America, affiliated with the Con-gress of Industrial Organizations or any other labor organization, and toselect a bargaining representative of their own choosing, to bargain col-lectively through such representative, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.We will not engage in any like or related conduct, for the purpose, andwith the reasonable effect, of interfering with, restraining and coercingour employees in the exerciseof their rightto self-organization,to form,join, or assist Metal Trades Council of Portland and Vicinity, affiliatedwith the American Federation of Labor, United Steelworkers of America,affiliatedwith the Congress of Industrial Organizations, or any otherlabor organization,and to select a bargaining representative of their ownchoosing, to bargain collectively through such representative, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become or remain members of these unions, orany other labor organization.ELECTRIC STEEL FOUNDRY,Employer.By ------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.